Cas@n:4@-cv-01261-JMY Document1 Filed 03/03/20_ Page 1 of 21
ISA4 (Rev. 06/17) CIVIL COVER SHEET Odeo ls

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Cierk of Court tor the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON MENT PAGE OF THIS FORM)

I. (a) PLAINTIFFS DEFENDANTS ZO 1@ o i

COREY MARTIN RONAK FOODS LLC D/B/A PIZZA HUT, ET AL.

   

 

    
   

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

(b) County of Residence of First Listed Plai
(EXCEPT IN US. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Neambers} Attorneys (if Known)

 

 

IE. BASIS OF JURISD iC TON (Place an “X” in One Box Only) TE. CITEZENSHIP OF PRINCIPAL PARTIES (Place an “X" in Que Box for PlaintifT

(Far Diversity Cases Only) and One Box for Defendant)

3 Federal Question PTF DEF PIE DEF
(1S. Government Nal a Party) Citizen of This State 4 1 © 1 Incorporated or Principal Place o4 4

of Busizess In This State

Ol U.S. Government
Plaintiff

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O 2 U.S. Government 4 Diversity Citizen of Another State 2 © 2 Incorporated and Principat Place O5 o85
Defendant (indicate Citizenship of Parties in ftenr I) of Business In Another State
Citizen or Subject ofa 93 OO 3. Foreign Nation 06 06
Foreign Country
IV. NATURE O OF SU (Place an x in One Box Only) Click here for: Nature of Suit Code Descriptions.
L “CONTRACT TORTS FORFEITURE/PENALTY. BANERUPTCY ‘OTHER STATUTES ]
OF £10 Insurance PERSONAL INJURY PERSONAL INJURY © 625 Drug Related Seizure O 422 Appeal 28 USC 158 O 375 False Claims Act
7 £20 Marine C7] 310 Airplane O 365 Personal Injury - of Property 21 USC asl [0 423 Withdrawal O 376 Qui Tam (31 USC
1 §30 Miller Act O 345 Airplane Product Product Liability O 699 Other 28 USC 157 3725{a))
0 140 Negotiable Instrument Liability O) 367 Heatth Care/ O 400 State Reapportionment
07 156 Recovery of Qverpayment | (I 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrast
& Enforcement of Judgment Slander Personal Injury OF 820 Copyrights O 430 Banks and Bankiog
O 151 Medicare Act CO) 330 Federal Employers’ Product Liability 0 830 Patent O 430 Commerce
C7 152 Recovery of Defaulted Liability (C) 368 Asbestos Personal 7 835 Patent - Abbreviated O 46) Deportation
Student Loans 0 340 Marine Enjury Product New Drug Application | C] 470 Racketeer Indluenced and
{Excludes Veterans} 0) 345 Marine Product Liability |: 0840 Trademark Corrupt Organizations
OF 153 Recovery of Overpayment Liability PERSONAL PROPER’ 4 LABOR SOCIAL SECURITY 01 480 Consumer Credit
of Veteran's Benefits 0 350 Motor Vehicle O 370 Other Fraud @KT7HO Fair Labor Standards O 861 HIA (1395) O 490 Cable/Sat TV
O 160 Stockhotders’ Suits (7 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923) 0 850 Securities/Commodities/
O 190 Other Contract Product Liability O 380 Other Personal O 720 Labor/Management 0 863 DIWC/DEWW (405({2)) Exchange
(J 195 Contract Product Liability {01 360 Other Personal Property Damage Relations J 864 SSID Title XVI 0 890 Other Statutory Actions
O 196 Franchise Injury O) 385 Property Damage 740 Railway Labor Act (J 865 RSI (405(g)) G 891 Agricultural Acts
0 362 Personal Injury - Product Liability 0) 751 Famély and Medical (J 893 Environmental Matters
Medical Malpractice Leave Act O 895 Freedom of Information
I REAL PROPERTY : CIVIL RIGHTS PRISONER PETITIONS [0 790 Other Labor Litigation FEDERAL TAX SUITS Act
O 210 Land Condemnation CF 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement O 870 Taxes (U.S. Plaintiff OF 896 Arbitration
OF 220 Foreclosure GO 441 Voting CF 463 Alien Detainee Encome Security Act or Defendant) 7 899 Administrative Procedure
C1 230 Rent Lease & Ejectment C1 442 Employment 7 510 Motions to Vacate GO 871 IRS—-Third Party Act/Review or Appeal of
{J 246 Torts to Land O 443 Housing/ Sentence 26 USC 7609 Agency Decision
0 245 Fort Product Liability Accommodations 4 530 General CO 950 Constitutionality of
O 290 AH Other Real Property {J 445 Amer. w/Disabilities -{ (1 535 Death Penalty IMMIGRATION State Statutes
Employment Other: 0 462 Naturalization Apptication
CF 446 Amer. w/Disabilities -[ 1 540 Mandanws & Other 17 465 Other Immigration
Otker €] 550 Civii Rights Actions
C1 448 Education O 555 Prison Condition
1 560 Civil Detainee - .
Conditions of ‘
Confinement \
¥. ORIGIN (Place an "X" in One Box Only}
1 Original 12 Removed fram O 3° Remanded from wa einstated or 5 Transferredfrom © 6 Maultidistrict 8 Multidistrict
Proceeding State Court Appellate Cobrt eopened Another District Litigation - Litigation -
Gpecify} Transfer Direct Fife

 

Cite the U.S, Civil Statute under which you sesflling {De vat cette jurisdictional statutes untess diversity}:
29 U.S.C. § 246(b)

 

 

 

 

 

 

 

 

 

 

VI. CAUSE OF ACTION Brief description of cause: ee \
FLSA VIOLATIONS ee

VH. REQUESTED IN G{ CHECK IF THIS iS A CLASS ACTION DEMAND 5 CHECK YES only|if deniapded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Ye No
VIL RELATED CASE(S) | — a

IF ANY Bee msiructions): wae oN fA, Vaul GE” pocKET NUMBER FS 7- ou"
DATE - - SIGNATURE QFeATTO OF RECORD

s a Ls C Ad XA E MAR =$ 7020.

FOR OFFICE USE GNLY /

RECEIPT # AMOUNT "APPLYING iFP #UDGE MAG. JUDGE
FOR THE EASTERN DISTRICT OF PENNSYLVANIA 2» ii e, 8 A

ye it 20-CV-01261-JM¥ ROCHE NL he FRA Rp/03/20 rage 2 of 21
\

DESIGNATION FORM

(fo be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

488 North Reamstown Road, Denver, PA 17517
210 East Street Road Suite 3B, Feasterville, PA 19053

Place of Accident, Incident or Transaction: Feasterville, PA

arte ne __ es “er

Address of Plaintiff:

 

Address of Defendant:

 

 

 

  
 

RELATED CASE, IF A

5: 1 9-0v-2625 von [ \ | |

John M. Younge

  
     

10/8/2019

Case Number: Judge: ate Terminated:

 

 

Civil cases are deemedyelated when Yes is answered to any of the following questions:

1. Is this case related to property included ia an earlier numbered suit pendin tim one year Yes [| No [|
previously terminated action in hiseout? ee

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No [ ]
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No [|
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social se “rity appeal, or pro se civil rights Yes [ | No [|
case filed by the same individual? \

  
 

elated to any case now pending or within one year previously terminated action in

Ko han 93141

\etiforney-at-Law / Pro Se Plain Attorney LD. # (ifapplicable}

I certify that, to my knowledge, the within case Clis/ Mi
this court except as noted above.

DATE: S74 LODO

 

 

CIVIL: (Place a ¥ in one category only)
A Federal Question Cases:

Indemnity Contract, Marine Contract, and z an
FELA . ja .

Jones Act-Personal Injury THIS CASE IS RELATED TO: 5: } TCA ab
Antitrust .
Patent |
Labor-Management Relations
Civil Rights CIVIL ACTION HO. c: O V / dG {
Habeas Corpus CRIMINAL NO. AOC

Securities Act(s) Cases

Social Security Review Cases
All other Federal Question Cases

{Please specify): ASSIGNED TO:

 

= pe eR ben

= 2

 

mt
c>

 

 

 

 

  

ursuant to Local Civil Rule 53.2, § 3¢c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
xceed the sum of $150,000.00 exclusive of interest and costs:

\ (The effect
Charles J. Kocher , counsel of record or pro se plaintiff, do hereby certify:

Relief other than monetary damages is sought.

DATE: Pru Zoro Ze Kt.) ote 93141

(Witorney: ~at-Law # Pro Se -!) Attorney LD. # fif applicable)

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R-C.P, 38.

 

Civ, GOP (5/2018)

MAR ~ 3 2020

 

 
Case 5:20-cv-01261-JMY Document1 Filed 03/03/20 Page 3 of 21

| nw IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA
CASE MANAGEMENT TRACK DESIGNATION FORM
COREY MARTIN : CIVIL ACTION

V.

RONAK FOODS LLC, ET AL. : NO,

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ()

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ()

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos -- Cases involving claims for personal injury or property damage from
exposure to asbestos. ; C )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.)

(f} Standard Management - Cases that do not fall into any one of the other tracks. ( )

=

.
w
>

te

&
‘
SK
=

 

 

 

vy COREY MARTIN
Date Attorney-atzlaw Attorney for
215-575-3985 "945-754-4443 ckocher@smbb.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02

MAK - 3 2020

1261

 

 
Case 5:20-cv-01261-JMY Document1 Filed 03/03/20 Page 4 of 21

INS

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COREY MARTIN, individually and on behalf
of similarly situated persons, Case No.

Plaintiff,
Vv. Jury Trial Demanded

RONAK FOODS LLC D/B/A PIZZA HUT,
JIGNESH PANDYA, and KRUPA PATEL,
individually,

 

Defendants.

 

CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR

STANDARDS ACT OF 1938 AND PENNSYLVANIA WAGE PAYMENT AND
COLLECTION LAW AND UNJUST ENRICHMENT/QUANTUM MERUIT

Plaintiff Corey Martin (“Plaintiff”), individually and on behalf of all other similarly
situated delivery drivers, brings this Class Action Complaint against Defendants Ronak Foods
LLC d/b/a Pizza Hut, Jignesh Pandya, and Krupa Patel and hereby alleges as follows:

L Defendants operate numerous Pizza Hut Pizza franchise stores. Defendants employ
delivery drivers who use their own automobiles to deliver pizza and other food items to their
customers. However, instead of reimbursing delivery drivers for the reasonably approximate
costs of the business use of their vehicles, Defendants use a flawed method to determine
reimbursement rates that provides such an unreasonably low rate beneath any reasonable
approximation of the expenses they incur that the drivers’ unreimbursed expenses cause their
wages to fall below the federal minimum wage during some or all workweeks.

2. Plaintiff brings this lawsuit as a collective action under the Fair Labor Standards
Act (“FLSA”), 29 U.S.C. § 201 ef seg., a class action under Pennsylvania Annotated Statutes
§260.1, ef seg., and common law to recover unpaid minimum wages and overtime hours owed to

himself and similarly situated delivery drivers employed by Defendants at their Pizza Hut stores.

Re
pa

 
Case 5:20-cv-01261-JMY Document1 Filed 03/03/20 Page 5 of 21

Jurisdiction aud Venue

3, The FLSA authorizes court actions by private parties to recover damages for
violation of its wage and hour provisions. Jurisdiction over Plaintiff's FLSA claim is based on 29
U.S.C. § 216(b) and 28 U.S.C. § 1331 (federal question).

4, Venue in this District is proper under 28 U.S.C. § 1391 because Plaintiff resides
in this District, Defendants employed Plaintiff in this District, Defendants operates Pizza Hut
franchise stores in this District, and a substantial part of the events giving rise to the claim herein
occurred in this District.

Parties
5. Defendant, Ronak Foods LLC, is a Pennsylvania Limited Liability
Company maintaining its principal place of business in this District and may be served at 210 East
Street Road Suite 3B, Feasterville, PA 19053 or wherever found.

6. Defendant, Jignesh Pandya, is individually liable because, during the relevant
times, he or she was an owner of substantial interests in Defendant Ronak Foods LLC, served as
officer of the entity, and held managerial responsibilities and substantial control over terms and
conditions of drivers’ work as he or she held the power to hire and fire, supervised and controlled
work schedules and/or conditions of employment, determined rates and methods of pay and/or
expense reimbursements, and maintained employment records and/or held control over
employment records. Defendant may be served at 210 Fast Street Road Suite 3B, Feasterville,
PA 19053, or wherever he or she may be found.

7. Defendant, Krupa Patel, is individually liable because, during the relevant times,
he or she was an owner of substantial interests in Defendant Ronak Foods LLC, served as officer

of the entity, and held managerial responsibilities and substantial control over terms and

 

 
Case 5:20-cv-01261-JMY Document1 Filed 03/03/20 Page 6 of 21

conditions of drivers’ work as he or she held the power to hire and fire, supervised and controlled
work schedules and/or conditions of employment, determined rates and methods of pay and/or
expense reimbursements, and maintained employment records and/or held control over
employment records, Defendant may be served at 210 East Street Road Suite 3B, Feasterville,
PA 19053, or wherever he or she may be found.

8. Plaintiff was employed by Defendants from 2013 to 2017 as a delivery driver at
Defendants’ Pizza Hut stores located in Feasterville, Pennsylvania and within this District.
Plaintiff's consent to pursue this claim under the FLSA is attached to this Original Complaint as
“Exhibit 1.”

General Allegations
Defendants’ Business

9, Defendants own and operate numerous Pizza Hut franchise stores including stores
within this District and this Division.

10. Jignesh Pandya and Krupa Patel are the directors of corporate Defendant Ronak
Foods LLC d/b/a Pizza Hut.

i In this capacity, Jignesh Pandya and Krupa Patel put the pay scheme at issue in
place, have overseen and enforced Defendants” pay practices, and are, therefore, individually liable
for the violations at issue.

1 Defendants’ Pizza Hut stores employ delivery drivers who all have the same
primary job duty: to deliver pizzas and other food items to customers’ homes or workplaces.

Defendants’ Flawed Automobile Reimbursement Policy
B. Defendants require their delivery drivers to maintain and pay for safe, legally-

operable, and insured automobiles when delivering pizza and other food items.

 

 
Case 5:20-cv-01261-JMY Document1 Filed 03/03/20 Page 7 of 21

14 | Defendants’ delivery drivers incur costs for gasoline, vehicle parts and fluids, repair
and maintenance services, insurance, depreciation, and other expenses (“automobile expenses”)
while delivering pizza and other food items for the primary benefit of Defendants.

15, Defendants’ delivery driver reimbursement policy reimburses drivers on a per-
delivery basis, but the per-delivery reimbursement equates to below the IRS business mileage
reimbursement rate or any other reasonable approximation of the cost to own and operate amotor
vehicle. This policy applies to all of Defendants’ delivery drivers.

16. The result of Defendants’ delivery driver reimbursement policy is a reimbursement
of much less than a reasonable approximation of their drivers’ automobile expenses.

V7, During the applicable FLSA limitations period, the IRS business mileage
reimbursement rate ranged between $.535 and $.575 per mile. Likewise, reputable companies that
study the cost of owning and operating a motor vehicle and/or reasonable reimbursement rates,
including the AAA, have determined that the average cost of owning and operating a vehicle
ranged between $.571 and $.608 per mile during the same period for drivers who drive 15,000
miles per year. These figures represent a reasonable approximation of the average cost of owning
and operating a vehicle for use in delivering pizzas.

18, However, the driving conditions associated with the pizza delivery business cause
even more frequent maintenance costs, higher costs due to repairs associated with driving, and
more rapid depreciation from driving as much as, and in the manner of, a delivery driver.
Defendants’ delivery drivers further experience lower gas mileage and higher repair costs than the
average driver used to determine the average cost of owning and operating a vehicle described
above due to the nature of the delivery business, including frequent starting and stopping of the

engine, frequent braking, short routes as opposed to highway driving, and driving under time

 

 
Case 5:20-cv-01261-JMY Document 1 Filed 03/03/20 Page 8 of 21

pressures.

19. Defendants’ reimbursement policy does not reimburse delivery drivers for even
their ongoing out-of-pocket expenses, much less other costs they incur to own and operate their
vehicle; and thus Defendants uniformly fail to reimburse their delivery drivers at any reasonable
approximation of the cost of owning and operating their vehicles for Defendants’ benefit.

%, Defendants’ systematic failure to adequately reimburse automobile expenses
constitutes a “kickback” to Defendants such that the hourly wages it pays to Plaintiff and
Defendants’ other delivery drivers are not paid free and clear of all outstanding obligations to
Defendants.

ai. Defendants fail to reasonably approximate the amount of their drivers’ automobile
expenses to such an extent that their drivers’ net wages are diminished beneath the federal
minimum wage requirements.

22. In sum, Defendants’ reimbursement policy and methodology fail to reflect the
realities of delivery drivers’ automobile expenses,

Defendants’ Failure to Reasonably Reimburse Automobile Expenses
Causes Minimum Wage Violations

23, Regardless of the precise amount of the per-delivery reimbursement at
any given point in time, Defendants’ reimbursement formula has resulted in an unreasonable
underestimation of delivery drivers’ automobile expenses throughout the recovery period,
causing systematic violations of the federal minimum wage.
24. Plaintiff was paid $7.25 per hour during his employment with Defendants,

including a tip credit applicable to the time he performed deliveries.
25. The federal minimum wage has been $7.25 per hour since July 24, 2009.

26. During the time Plaintiff worked for Defendants as a delivery driver, he was

 
Case 5:20-cv-01261-JMY Document1 Filed 03/03/20 Page 9 of 21

reimbursed just $1.00 per delivery plus tips and on average drove 4-6 miles per delivery. This .
means plaintiff was getting paid between $.167 and $.25 (divided by 6 and 4 miles, respectively).

27. During the relevant time period, the IRS business mileage reimbursement rate
ranged between $.56 and $.535 per mile, which reasonably approximated the automobile
expenses incurred delivering pizzas. http://vww.irs.gov/Tax-Professionals/Standard-Mileage-
Rates. Using the lowest IRS rate and the highest rate per mile plaintiff was making per mile
driven ($.25 per mile) in effect during that period as a reasonable approximation of Plaintiff's
automobile expenses, every mile driven on the job decreased his net wages by at least $.285
($.535 - $.25) per mile.

28, During his employment by Defendants, Plaintiff regularly made 3 or more
deliveries per hour. Thus using even a conservative under-estimate of Plaintiff's actual expenses
and damages, every hour on the job decreased Plaintiff's net wages by at least $.855 ($.285 x 3
deliveries).

29. All of Defendants’ delivery drivers had similar experiences to those
of Plaintiff. They were subject to the same reimbursement policy; received similar
reimbursements; incurred similar automobile expenses; completed deliveries of similar distances
and at similar frequencies; and were paid at or near the federal minimum wage before deducting
unreimbursed business expenses,

30, Because Defendants paid their drivers a gross hourly wage at precisely, or at least
very close to, the federal minimum wage, and because the delivery drivers incurred unreimbursed
automobile expenses, the delivery drivers “kicked back” to Defendants an amount sufficient to

cause minimum wage violations.

3L While the amount of Defendants’ actual reimbursements per delivery may vary

 
Case 5:20-cv-01261-JMY Document 1 Filed 03/03/20 Page 10 of 21

over time, Defendants are relying on the same flawed policy and methodology with respect to all
delivery drivers at all of their other Pizza Hut stores. Thus, although reimbursement amounts may
differ somewhat by time or region, the amounts of under-reimbursements relative to automobile
‘costs incurred are relatively consistent between time and region.

32. Defendants’ low reimbursement rates were a frequent complaint of Defendants’
delivery drivers, which resulted in discussions with management, yet Defendants continued to
reimburse at a rate much less than any reasonable approximation of delivery drivers’ automobile
expenses.

33, The net effect of Defendants’ flawed reimbursement policy is that Defendants have
willfully failed to pay the federal minimum wage to their delivery drivers. Defendants thereby
enjoy ifl-gained profits at the expense of their employees.

Class and Collective Action Allegations

34, Plaintiff brings this FLSA claim as an “opt-in” collective action on behalf of
similarly situated delivery drivers pursuant to 29 U.S.C. § 216(b).

35. The FLSA claims may be pursued by those who opt-in to this case
pursuant to 29 U.S.C. § 216(b).

%. Plaintiff, individually and on behalf of other similarly situated employees, seeks
relief on a collective basis challenging Defendants’ practice of failing to pay employees federal
minimum wage. The number and identity of other plaintiffs yet to opt-in may be ascertained from
Defendants’ records, and potential class members may be notified of the pendency of this action

via mail and electronic means.

37. Plaintiff and all of Defendants’ delivery drivers are similarly situated

’

m that:

 
oN

Case 5:20-cv-01261-JMY Document 1 Filed 03/03/20 Page 11 of 21

a. They have worked as delivery drivers for Defendants delivering pizza and
other food items to Defendants’ customers;

b. They have delivered pizza and food items using automobiles not owned or
maintained by Defendants;

c. Defendants required them to maintain these automobiles in a safe, legally-
operable, and insured condition;

d. They incurred costs for automobile expenses while delivering pizzas and food
items for the primary benefit of Defendants;

e. They were subject to similar driving conditions, automobile expenses,
delivery distances, and delivery frequencies;

f. They were subject to the same pay policies and practices of Defendants;

g. They were subject to the same delivery driver reimbursement policy that
undet- estimates automobile expenses per mile, and thereby systematically deprived of
reasonably approximate reimbursements, resulting in wages below the federal minimum wage in
some or all workweeks;

h. They were reimbursed similar set amounts of automobile expenses per
delivery; and,

i. They were paid at or near the federal minimum wage before deducting
unreimbursed business expenses.

38. Plaintiff brings Count II and Count III as a class action pursuant to Fed. R. Civ. P.
23, on behalf of himself and as the Class Representatives of the following persons (the “Class”):

All current and former delivery drivers employed by Defendants
since the date four years preceding the filing of this Complaint.

39, The state law claims, if certified for class-wide treatment, are brought on behalf of

 
Case 5:20-cv-01261-JMY Document 1 Filed 03/03/20 Page 12 of 21

all similarly situated persons who do not opt-out of the Class.

40. The Class satisfies the numerosity standard as it consists of hundreds of persons
who are geographically dispersed and, therefore, joinder of all Class members in a single action
is impracticable.

Al, Questions of fact and law common to the Class predominate over any questions
affecting only individual members. The questions of law and fact common to the Class arising
from Defendants’ actions include, without limitation:

a. Whether Defendants failed to pay Class members the minimum wage
required by Pennsylvania law,

b. Whether Defendants failed to reasonably reimburse Class members for
using their own vehicles to deliver Defendants’ pizzas and other food items,

c. Whether Defendants’ formula and / or methodology used to calculate the
payment of reimbursement for vehicle expenses resulted in unreasonable under-reimbursement
of the Class members, and

d. Whether Defendants failed to keep accurate records of deductions from
Class members’ wages in violation of Federal and Pennsylvania law.

42. The questions set forth above predominate over any questions affecting only
individual persons, and a class action is superior with respect to considerations of consistency,
economy, efficiency, fairness, and equity to other available methods for the fair and efficient
adjudication of the state law claims.

43, Plaintiff's claim is typical of those of the Class in that:

a. Plaintiff and the Class have worked as delivery drivers for Defendants

delivering pizza and other food items to Defendants’ customers;

 
Case 5:20-cv-01261-JMY Document 1 Filed 03/03/20 Page 13 of 21

b. Plaintiff and the Class delivered pizza and food items using automobiles
not owned or maintained by Defendants;

C Defendants required Plaintiff and the Class to maintain these automobiles
in asafe, legally-operable, and insured condition;

d. Plaintiff and the Class incurred costs for automobile expenses while
delivering pizzas and food items for the primary benefit of Defendants;

e€. Plaintiff and the Class were subject to similar driving conditions,
automobile expenses, delivery distances, and delivery frequencies;

f Plaintiff and the Class were subject to the same pay policies and practices
of Defendants; |

g. Plaintiff and the Class were subject to the same delivery driver
reimbursement policy that underestimates automobile expenses per mile, and thereby
systematically deprived of reasonably approximate reimbursements, resulting in wages below the
federal minimum wage in some or all workweeks;

h. Plaintiff and the Class were reimbursed similar set amounts of automobile
expenses per delivery; and |

i. Plaintiff and the Class were paid at or near the Federal minimum wage
before deducting unreimbursed business expenses.

44, A class action is the appropriate method for the fair and efficient adjudication of
this controversy. Defendants has acted or refused to act on grounds generally applicable to the
Class.

45, Plaintiff is an adequate representative of the Class because he is a member of the

Class and his interests do not conflict with the interest of the members of the Class he seeks to

10

 
Case 5:20-cv-01261-JMY Document 1 Filed 03/03/20 Page 14 of 21

represent. The interests of the members of the Class will be fairly and adequately protected by
Plaintiff and the undersigned counsel, who have extensive experience prosecuting complex wage
and hour, employment, and class action litigation.

46. Maintenance of this action as a class action is superior to other available methods
for fairly and efficiently adjudicating the controversy as members of the Class have little interest
in individually controlling the prosecution of separate class actions, no other litigation is pending
over the same controversy, it is desirable to concentrate the litigation in this Court due to the
relatively small recoveries per member of the Class, and there are no material difficulties
impairing the management of a class action.

47. It would be impracticable and undesirable for each member of the Class who
suffered harm to bring a separate action. In addition, the maintenance of separate actions would
place a substantial and unnecessary burden on the courts and could result in inconsistent
adjudications, while a single class action can determine, with judicial economy, the rights of all
Class members.

Count I: Violation of the Fair Labor Standards Act of 1938

48, Plaintiff reasserts and re-alleges the allegations set forth above.

49, The FLSA regulates, among other things, the payment of minimum wage by
employers whose employees are engaged in interstate commerce, or engaged in the production of
goods for commerce, or employed in an enterprise engaged in commerce or in the production of

goods for commerce, 29 U.S.C. §206{a).

50. Defendants are subject to the FLSA’s minimum wage requirements because it is an
enterprise engaged in interstate commerce, and their employees are engaged in commerce.

51. Atall relevant times herein, Plaintiff and all other similarly situated delivery drivers

Il

 
Case 5:20-cv-01261-JMY Document1 Filed 03/03/20 Page 15 of 21

have been entitled to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. §§
201, ef seq.

52. Section 13 of the FLSA, codified at 29 U.S.C. § 213, exempts certain categories
of employees from federal minimum wage obligations, None of the FLSA exemptions apply to
Plaintiff or other similarly situated delivery drivers.

53. Under Section 6 of the FLSA, codified at 29 U.S.C. § 206, employees have been
entitled to be compensated at a rate of at least $7.25 per hour since July 24, 2009.

a4 As alleged herein, Defendants have reimbursed delivery drivers less than the
reasonably approximate amount of their automobile expenses to such an extent that it diminishes
these employees’ wages beneath the federal minimum wage.

55. Defendants knew or should have known that their pay and reimbursement
policies, practices and methodology result in failure to compensate delivery drivers at the federal
minimum wage.

56. Defendants, pursuant to their policy and practice, violated the FLSA by refusing
and failing to pay federal minimum wage to Plaintiff and other similarly situated employees. |

57. Plaintiff and all similarly situated delivery drivers are victims of a uniform and
employer-based compensation and reimbursement policy. This uniform policy, in violation of
the FLSA, has been applied, and continues to be applied, to all delivery driver employees in

Defendants’ stores.

58. Piaintiff and all similarly situated employees are entitled to damages equal to the
minimum wage minus actual wages received after deducting reasonably approximated automobile
expenses within three years from the date each Plaintiff joins this case, plus periods of equitable

tolling, because Defendants acted willfully and knew, or showed reckless disregard for, whether

12

 
Case 5:20-cv-01261-JMY Document 1 Filed 03/03/20 Page 16 of 21

their conduct was unlawful.

59. Defendants have acted neither in good faith nor with reasonable grounds to believe
that their actions and omissions were not a violation of the FLSA, and as a result, Plaintiff and
other similarly situated employees are entitled to recover an award of liquidated damages in an
amount equal to the amount of unpaid minimum wages under 29 U.S.C. § 216(b). Alternatively,
should the Court find Defendants is not liable for liquidated damages, Plaintiff and all similarly
situated employees are entitled to an award of prejudgment interest at the applicable legal rate.

6. As a result of the aforesaid willful violations of the FLSA’s minimum
Wage provisions, minimum wage compensation has been unlawfully withheld by Defendants
fom Plaintiff and all similarly situated employees. Accordingly, Defendants are liabie under 29
U.S.C. § 216(b), together with an additional amount as liquidated damages, pre-judgment and
post- judgment interest, reasonable attorneys’ fees, and costs of this action.

Count I: Violations of the Pennsylvania Wage Payment
and Collection Law

6l. Plaintiff reasserts and re-alleges the allegations set forth above.

62. At all relevant times, Defendants have been and continue to be an “employer”
within the meaning of the Pennsylvania Annotated Statute §260.2.

63. At all relevant times, Defendants have employed, and continues to employ,
“employees”, including Plaintiff, within the meaning of the Pennsylvania Annotated Statutes
§260.2.

OA. Plaintiff was an employee of Defendants within the meaning of the Pennsylvania
Annotated Statutes §260.1, et seq.

65. Pursuant to the Pennsylvania Annotated Statutes §260.2 ef seg, the Defendants

were required to pay Plaintiff and the Putative Plaintiffs all wages, when due, for all hours of work

13

 
Case 5:20-cv-01261-JMY Document 1 Filed 03/03/20 Page 17 of 21

at hourly rates which exceeded the minimum wage rate under the FLSA on their regular pay date.

6. Defendants were required to provide employees with advanced notice for wage
deductions permissible by and in compliance with the Pennsylvania Annotated Statutes §260.1,
et séq.

67. Defendants failed to pay Plaintiff and the Putative Plaintiffs’ reimbursements for
travel expenses under the Pennsylvania Annotated Statutes §260.1, ef seq, and thus failed to
comply with this statute and its accompanying administrative code.

68. The foregoing conduct, as alleged, constitutes willful violations of the
Pennsylvania Annotated Statutes §260.1, ef seq.

&, As set forth above, the Plaintiff and the Putative Plaintiffs have sustained losses
and lost compensation as a proximate result of Defendants’ violations. Accordingly, Plaintiff on
behalf of themselves and the Putative Plaintiffs, seek damages in the amount of their unpaid
earned compensation, liquidated damages, plus interest at the legal rate set forth in Pennsylvania
Annotated Statutes §260.1, ef seq.

0) As a result of the foregoing conduct, as alleged, Defendants have failed to pay
wages due under the Pennsylvania Annotated Statutes §260.1, ef seg. and the FLSA,

71. Plaintiff, on behalf of themselves and the Putative Plaintiffs, seek recovery of
their attorneys’ fees as provided by the Pennsylvania Annotated Statutes $260.9, ef seq.

Count YW: Unjust Enrichment/Quantum Meruit

72. Plaintiff reasserts and re-alleges the allegations set forth above.

73. Plaintiff conferred a benefit upon Defendants by working on their behalf without
compensation.

74, Defendants had an appreciation or knowledge of the benefit conferred by

14

 
 

Case 5:20-cv-01261-JMY Document 1 Filed 03/03/20 Page 18 of 21

Plaintiff.

75. Defendants accepted and retained the benefit under such circumstances as to
make it inequitable for Defendants to retain the benefit without payment of its value.

WHEREFORE, Plaintiff and the Class demand judgment against Defendants and pray
for: (1) compensatory damages; (2) liquidated damages, (3) costs of litigation and attorney’s fees
as provided by law; (4) pre-judgment and post-judgment interest as provided by law; and (5)
such other relief as the Court deems fair and equitable.

Demand for Jury Triai

Plaintiff hereby requests a trial by jury of all issues triable by jury.

Respectfully submitted,

   

Dated: June 14, 2019 By: .// Charles J. Kocher #
Charles J, Kocher (PA #93141)
Patrick Howard (PA #88372)
SALTZ MONGELUZZI BARRETT
& BENDESKY, P.C.
120 Gibraltar Road, Suite 218
Horsham, PA 19044
Tel: (215) 496-8282
Fax: (215) 754-4443

Email: ckacher@simnbb.com

Matthew Haynie*, Texas Bar No, 24087692
Jay Forester*, Texas Bar No. 24087532
FORESTER HAYNIE PLLC

1701 N. Market Street, Suite 210

Dallas, Texas 75202

(214) 210-2100 phone

(214) 346-5909 fax

Email: matthew@foresterhaynie.com:

jay@foresterhaynie.com

J. Gerard Stranch, [V* (TN BPR#023045)
Joe P. Leniski, Jr.* (TN BPR#022891)
BRANSTETTER, STRANCH &

15

 
Case 5:20-cv-01261-JMY Document 1 Filed 03/03/20 Page 19 of 21

JENNINGS, PLLC

223 Rosa Parks Ave, Suite 200
Nashville, TN 37203
Telephone: 615/254-8801
Facsimile: 615/255-5419
Email: gerards@bsjfirm.com

poeyl(@bsjfirm.com

* pro hac vice forthcoming

16

 
Case 5:20-cv-01261-JMY Document 1 Filed 03/03/20 Page 20 of 21

EXHIBIT 1

 
Case 5:20-cv-01261-JMY Document1 Filed 03/03/20 Page 21 of 21
Document ID: dfc41ca632be530bbe7fb1d475132061fe31f03c Generated on: june 4, 2018

NOTICE OF CONSENT TO BE A PARTY PLAINTIFF

Fair Labor Standards Act of 1938, 29 U.S.C. 216¢b)

| consent to be a party plaintiff in the case in which this consent is filed. By joining this lawsuit, |
designate the named plaintiff(s) in the case in which this consent is filed and his/her attorneys (and other
persons those individuals designate as necessary) as my representatives to make all decisions on my behalf, to
the extent permitted by law, concerning the method and manner of conducting the case including settlement,
the entering of an agreement with Plaintiff's counsel regarding payment of attorneys’ fees and court costs, and
all other matters pertaining to this lawsuit. | further acknowledge that | intend for this consent to be filed in
order to recover any unpaid wages owed to me by my current/former employer whether this consent is filed in
this action or in any private cause of action that may be filed on my behalf for such recovery at a later time. For
purposes of pursuing my unpaid wage claims | choose to be represented by Forester Haynie PLLC and other
attorneys with whom they may associate.

AGREED and APPROVED:

 

 

Signed By Corey Christopher Martin
Signed On:June 4, 2018

Forester Haynie
Page 4o0f 5
& Audit Trail Serial# 4709163c8afbcefeSbfoobf9a9cida8c

 

 
